IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PHILIP MORRIS USA INC. AND           NOT FINAL UNTIL TIME EXPIRES TO
R.J. REYNOLDS TOBACCO                FILE MOTION FOR REHEARING AND
COMPANY,                             DISPOSITION THEREOF IF FILED

     Appellants/Cross-Appellees,

v.                                   CASE NO. 1D14-2623
                                     CORRECTED PAGES: pg 2
GLORIA    BOWDEN,   AS               CORRECTION IS UNDERLINED IN RED
                                     MAILED: February 03, 2016
PERSONAL                             BY: NMS
REPRESENTATIVE OF THE
ESTATE    OF   WILLIAM
BOWDEN, JR.,

      Appellee/Cross-Appellant.


_____________________________/


Opinion filed February 2, 2016.

An appeal from the Circuit Court for Duval County.
Frederick B. Tygart, Judge.

Geoffrey J. Michael of Arnold & Porter LLP, Washington, DC; Connor J. Sears and
Megan M. Egli of Shook, Hardy & Bacon L.L.P., Kansas City, MN; Kenneth J.
Reilly, Eileen Tilghman Moss, William P. Geraghty, and Rachel A. Canfield of
Shook, Hardy & Bacon L.L.P., Miami; James B. Murphy, Megan E. Flatt, and
Razvan Axante of Shook, Hardy & Bacon L.L.P., Tampa; and Dana G. Bradford, II,
of Smith, Gambrell & Russell, LLP, Jacksonville, for Appellee/Cross-Appellant
Philip Morris USA Inc.

Charles R.A. Morse of Jones Day, New York, NY; John F. Yarber and Edward M.
Carter of Jones Day, Atlanta; Robert B. Parrish and David C. Reeves of Moseley,
Prichard, Parrish, Knight & Jones, Jacksonville for Appellee/Cross-Appellant R.J.
Reynolds Tobacco Company.

John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee; David J.
Sales of David J. Sales, P.A., Jupiter; Rodney W. Smith, Mark Avera, and Dawn M.
Vallejos-Nichols of Avera Smith, LLP, Gainesville; and Eric L. Leach and Joshua
A. Whitman of Milton, Leach, Whitman, D’Andrea & Eslinger, P.A., Jacksonville,
for Appellee/Cross-Appellant.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and WINOKUR, JJ., CONCUR.




                                       2